                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-66
 v.                                             )
                                                )        Judge Travis R. McDonough
 ROLAND PRICE                                   )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

(Doc. 23) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty

plea as to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count

One of the one-count Indictment; (3) adjudicate Defendant guilty of knowingly possessing a

firearm after having been convicted of a felony in violation of Title 18, United States Code, §

922(g)(1); and (4) order that Defendant remain in custody until sentencing in this matter or

further order of this Court.

         Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 23) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm after having

   been convicted of a felony in violation of Title 18, United States Code, § 922(g)(1); and

4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on February 22, 2019, at 9:00 a.m. before the undersigned, or

   until further order of this Court.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                           2
